                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:19-cv-00016-MR

RONALD McCLARY,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
MICHAEL BUTLER,                  )
                                 )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s Motion for

Reconsideration. [Doc. 19].

      Plaintiff previously moved the Court to appoint counsel for Plaintiff.

[Doc. 9]. As grounds, the Plaintiff stated, among other things, that he does

not have access to a law library, that Defendants have a “pattern of

withholding discovery,” and that other courts have granted discovery to

plaintiffs in like cases. [Doc. 9]. The Court denied the Plaintiff’s motion

because he failed to present exceptional circumstances to require the Court

to appoint counsel for Plaintiff. See Miller v. Simmons, 814 F.2d 962, 966

(4th Cir. 1987).

      Plaintiff now moves the Court for reconsideration of this denial, but only

with respect to the conduct of discovery in this case. [Doc. 19]. As grounds,
Plaintiff again argues that counsel for Defendants will seek to hide evidence.

[Id. at 2]. Plaintiff then recounts some factual allegations, as well as evidence

that Plaintiff believes defense counsel will hide. [Id. at 2-3]. Plaintiff also

attaches documents from other cases not before this Court and which are

irrelevant to the Court’s decision here. [See Doc. 19 at 4-17].

       A plaintiff must present “exceptional circumstances” in order to require

the Court to seek the assistance of a private attorney for a plaintiff who is

unable to afford counsel. Miller v. Simmons, 814 F.2d 962, 966 (4th Cir.

1987). The Plaintiff has again failed to present exceptional circumstances

that justify appointment of counsel.        Therefore, Plaintiff’s motion for

reconsideration will be denied.

        IT    IS     THEREFORE    ORDERED        that   Plaintiff’s   Motion   for

Reconsideration [Doc. 19] is DENIED.

       IT IS SO ORDERED.
 Signed: September 24, 2019




                                       2
